Freedman, P. J.
The pleadings in this action were oral, and the complaint, as appears from an indorsement upon the summons, was “ for obtaining money under false pretenses.” At the opening of the trial, the defendants’ attorney objected to the jurisdiction of the trial court, claiming that no authority was conferred by section 1364 of the Greater Hew York charter upon municipal courts, to entertain an action where the complaint set up a cause of action “ for obtaining money under false pretenses.” Without passing upon that question, it is sufficient to say that an examination of the record does not disclose sufficient evidence to uphold the judgment in favor of the plaintiff in this action upon *532the cause of action set up in the complaint. Moreover, the-residence of the defendant is shown to have been in the - county of ■ Kings, and the action having been brought against him in the county of New York, the trial court had no jurisdiction over the person of the defendant, and the judgment must, therefore, be reversed. Tyroler v. Gummersbach, 28 Misc. Rep. 151.
MacLean and Leventritt, JJ., concur.
Judgment reversed, with costs to appellants.